[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                             MARCH 28, 2008
                              No. 07-12435
                                                            THOMAS K. KAHN
                          Non-Argument Calendar
                                                                CLERK
                        ________________________

                   D. C. Docket No. 99-08125-CR-DTKH

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                   versus

ALAN RICHARD LEWIS,

                                                     Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (March 25, 2008)

Before ANDERSON, CARNES and HULL, Circuit Judges.

PER CURIAM:

     Alan Richard Lewis appeals his 151-month sentence, imposed upon
resentencing, for: (1) conspiracy to commit mail fraud, in violation of 18 U.S.C.

§§ 371, 1341, and 1343; (2) mail fraud, in violation of 18 U.S.C. §§ 1341, and 2;

(3) conspiracy to launder proceeds of illegal activity, in violation of 18 U.S.C.

§ 1956(h); and (4) four counts of laundering mail and wire fraud proceeds, in

violation of 18 U.S.C. § 1956(a)(1)(B). Lewis contends that the district court

imposed a procedurally unreasonable sentence because it: (1) failed properly to

consider the 18 U.S.C. § 3553(a) factors; and (2) enhanced his guideline offense

level based on facts not charged in the indictment or found by the jury.

      After United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), we

review a defendant’s sentence for reasonableness. United States v. Winingear, 422
F.3d 1241, 1244 (11th Cir. 2005). “[A] sentence may be reviewed for procedural

or substantive unreasonableness.” United States v. Hunt, 459 F.3d 1180, 1182 n.3

(11th Cir. 2006). When reviewing the sentence for procedural reasonableness, we

must “ensure that the district court committed no significant procedural error, such

as failing to calculate (or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors,

selecting a sentence based on clearly erroneous facts, or failing to adequately

explain the chosen sentence.” Gall v. United States, 552 U.S.___, 128 S. Ct. 586,

597 (2007).



                                           2
      “The sentencing judge should set forth enough to satisfy the appellate court

that he has considered the parties’ arguments and has a reasoned basis for

exercising his own legal decisionmaking authority.” Rita v. United States, 551

U.S.___, 127 S. Ct. 2456, 2468 (2007). Generally, when sentencing inside the

advisory guideline range, the district court is required neither to state explicitly that

it has considered each of the § 3553(a) factors in open court, nor to give a lengthy

explanation for its sentence. See United States v. Agbai, 497 F.3d 1226, 1230

(11th Cir. 2007) (citing Rita, 551 U.S. at___, 127 S. Ct. at 2468–69).

      18 U.S.C. § 3553(a) provides that the district court “shall impose a sentence

that is sufficient, but not greater than necessary,” to comply with the need for the

sentence imposed:

      (A) to reflect the seriousness of the offense, to promote respect for the
      law, and to provide just punishment for the offense;
      (B) to afford adequate deterrence to criminal conduct;
      (C) to protect the public from further crimes of the defendant; and
      (D) to provide the defendant with needed educational or vocational
      training, medical care, or other correctional treatment in the most
      effective manner.

18 U.S.C. § 3553(a). Other factors that the sentencing court should consider under

§ 3553(a) include the nature and circumstances of the offense, the history and

characteristics of the defendant, the kinds of sentences available, and the applicable

guidelines range. See United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005)



                                            3
(citing 18 U.S.C. § 3553(a)). Booker does not prohibit a district court from

making findings beyond what the defendant admits when the defendant is not

sentenced beyond the statutory maximum, and the court considers the guidelines as

merely advisory. United States v. Smith, 480 F.3d 1277, 1281 (11th Cir.), cert.

denied, 128 S. Ct. 175 (2007).

      Contrary to Lewis’ contention, at his sentence hearing the district court not

only stated that it had considered all of the § 3553(a) factors, but it also discussed

several of them. Specifically, the court discussed Lewis’s characteristics, the need

to deter others from committing similar frauds, and stated that the nature of the

offense was “very, very serious” and that it had financially devastated numerous

individuals. Lewis has not demonstrated that the district court imposed a

procedurally unreasonable sentence by failing to consider the § 3553(a) factors.

See Talley, 431 F.3d at 786.

      Additionally, Lewis’ 151-month sentence, at the bottom of the guidelines

range, is less than the statutory maximum of 20 years imprisonment for the mail

and wire laundering counts alone. The district court was therefore authorized

when calculating the advisory guidelines range to find by a preponderance of the

evidence facts beyond those that Lewis admitted or that were found by the jury

beyond a reasonable doubt. See Smith, 480 F.3d at 1281.



                                           4
AFFIRMED.




            5